
	
		II
		111th CONGRESS
		1st Session
		S. 980
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2009
			Ms. Murkowski (for
			 herself, Mr. Inouye,
			 Mr. Akaka, and Mr. Begich) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Indian Affairs
		
		A BILL
		To direct the Secretary of Commerce to establish a
		  demonstration program to adapt the lessons of providing foreign aid to
		  underdeveloped economies to the provision of Federal economic development
		  assistance to certain similarly situated individuals, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Native American Challenge
			 Demonstration Project Act of 2009.
		2.PurposesThe purposes of this Act are—
			(1)to adapt the lessons of foreign aid to
			 underdeveloped economies, such as the experience of the Millennium Challenge
			 Corporation, to the provision of Federal economic development assistance to
			 similarly situated remote Native American communities;
			(2)to provide Federal economic development
			 assistance for Native American communities through the Native American
			 Challenge Demonstration Project;
			(3)to administer Federal economic development
			 assistance in a manner that—
				(A)promotes economic growth and the
			 elimination of poverty; and
				(B)strengthens good governance,
			 entrepreneurship, and investment in Native American communities;
				(4)to improve the effectiveness of Federal
			 economic development assistance by encouraging the integration and coordination
			 of the assistance in Native American communities;
			(5)to promote sustainable economic growth and
			 poverty reduction policies in Native American communities in a manner that
			 promotes self-determination and self-sufficiency among remote Native American
			 communities while preserving the cultural values of those communities;
			(6)to enhance the
			 capacity of Alaska Native communities to meet the challenges posed by climate
			 change and the effects of climate change on those communities; and
			(7)to establish a demonstration project that,
			 if successful, may be broadly applied to other Native American communities in
			 the United States.
			3.DefinitionsIn this Act:
			(1)Commitment to
			 developmentThe term commitment to development means
			 a commitment to poverty reduction and economic growth, as demonstrated through
			 activities for—
				(A)entrepreneurship
			 and job creation;
				(B)an increase in
			 worker productivity and innovation; or
				(C)the promotion of
			 market forces and the private sector.
				(2)CompactThe
			 term compact means a binding agreement with the United States
			 entered into pursuant to this Act.
			(3)Economic
			 development strategyThe term economic development
			 strategy means a strategy—
				(A)written by an
			 eligible entity and designed to achieve sustainable economic growth and reduce
			 poverty over a defined period; and
				(B)developed in
			 consultation with public and private sector entities, as appropriate to the
			 geographical area and intended beneficiaries of the compact.
				(4)Eligible
			 entityThe term eligible entity means—
				(A)in the State of
			 Alaska, not more than 2 regional Alaska Native nonprofit organizations, to be
			 determined by the Secretary, in consultation with the Secretary of the Interior
			 and the Alaska Federation of Natives, with priority given to organizations
			 serving regions with high poverty levels;
				(B)in the State of
			 Hawaii, a consortia of local Native Hawaiian community organizations, to be
			 determined by the Secretary, in consultation with the Secretary of the Interior
			 and the Office of Hawaiian Affairs; and
				(C)in the 48
			 contiguous States, not more than 3 organizations, to be determined by the
			 Secretary, in consultation with the Secretary of the Interior, which may be
			 Indian tribes, consortia of Indian tribes, or nongovernmental entities
			 authorized by 1 or more Indian tribes.
				(5)Indian
			 tribeThe term Indian
			 tribe has the meaning given the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b).
			(6)SecretaryThe
			 term Secretary means the Secretary of Commerce.
			4.Native American
			 millennium challenge demonstration project
			(a)EstablishmentThe
			 Secretary shall establish and implement in the Department of Commerce a
			 demonstration project, to be known as the Native American Millennium
			 Challenge Demonstration Project (referred to in this section as the
			 demonstration project).
			(b)Authorization of
			 assistanceIn carrying out the demonstration project, the
			 Secretary may provide assistance to any eligible entity that enters into a
			 compact with the United States pursuant to this Act.
			(c)Form of
			 assistanceAssistance under
			 the demonstration project—
				(1)shall be provided
			 in the form of funding agreements established under the applicable
			 compact;
				(2)may not be
			 provided in the form of loans; and
				(3)may not be used
			 for gaming activities covered by the Indian Gaming Regulatory Act (25 U.S.C.
			 2701 et seq.).
				(d)Coordination
				(1)In
			 generalTo improve the effectiveness of Federal economic
			 development assistance by encouraging the integration and coordination of that
			 assistance in Indian communities, except as specifically prohibited by any
			 other provision of law (including regulations), the provision of assistance
			 under this section may be coordinated with Federal economic development
			 assistance provided for Indians by—
					(A)the Department of Agriculture;
					(B)the Department of Commerce;
					(C)the Department of Energy;
					(D)the Department of Health and Human
			 Services;
					(E)the Department of Housing and Urban
			 Development;
					(F)the Department of the Interior;
					(G)the Small Business Administration;
			 and
					(H)such other Federal agencies and
			 instrumentalities as the Secretary determines to be appropriate.
					(2)Integrated
			 fundingOn execution of a compact with an eligible entity, the
			 Secretary, in cooperation with the heads of other Federal departments and
			 agencies and in accordance with paragraph (1), may authorize the eligible
			 entity to coordinate the federally funded economic development assistance
			 programs of the eligible entity in a manner that integrates the program
			 services into a single, coordinated program.
				(e)Programs
			 affectedThe programs that may be integrated under the
			 demonstration project include any program—
				(1)under which an
			 Indian tribe is eligible for receipt of funds under a statutory or
			 administrative formula for economic development purposes; and
				(2)for which there
			 is no specific statutory or regulatory prohibition preventing agency or
			 departmental participation.
				(f)Waiver
			 authorityOn receipt of an
			 executed compact, the Secretary shall consult with the eligible entity that is
			 a party to the compact and the Secretary of each Federal agency or department
			 that provides funds to be used to implement the compact to identify any waiver
			 of statutory requirements or applicable regulations, policies, or procedures
			 necessary to enable the eligible entity to implement the compact.
			5.Native American
			 challenge compacts
			(a)Compacts
				(1)In
			 generalThe Secretary shall
			 develop and recommend procedures for consideration of proposals for compacts
			 submitted by eligible entities.
				(2)AssistanceThe Secretary may provide assistance to an
			 eligible entity only if the eligible entity enters into a compact with the
			 United States, to be known as a Native American Challenge
			 Compact, that establishes a multiyear plan for achieving development
			 objectives in furtherance of the purposes of this Act.
				(b)ApplicationsThe Secretary shall develop and recommend
			 procedures for considering applications for compacts submitted by eligible
			 entities.
			(c)Criteria for
			 selection of eligible entitiesThe Secretary shall develop an
			 application process and criteria for selecting eligible entities to enter into
			 compacts under this Act, taking into consideration—
				(1)the purposes of
			 this Act;
				(2)the economic
			 development strategy of the eligible entity;
				(3)the remoteness of
			 the community to be served by the eligible entity;
				(4)the general
			 economic status of the community to be served by the eligible entity;
				(5)the poverty rate
			 of the community to be served by the eligible entity;
				(6)the service
			 capacity of the eligible entity; and
				(7)the commitment to
			 development of the community to be served by the eligible entity.
				(d)Assistance for
			 development of compactsTo the extent that funds are appropriated
			 in advance to carry out this section, the Secretary may enter into contracts
			 with, or make grants to, any eligible entity for the purposes of facilitating
			 the development and implementation of a compact between the United States and
			 the eligible entity.
			(e)Duration and
			 extension
				(1)DurationThe
			 term of an initial compact under this section shall not exceed 5 years.
				(2)Subsequent
			 compactsAn eligible entity and the United States may enter into
			 1 or more subsequent compacts in accordance with this Act.
				(3)ExtensionsIf
			 a compact is approaching expiration or has expired, the eligible entity that is
			 a party to the compact and the United States may renegotiate or extend the
			 compact for such number of terms as the parties may agree, with each term not
			 to exceed 10 years.
				(f)ElementsIn
			 furtherance of the economic development strategy of the applicable eligible
			 entity, each compact shall contain—
				(1)a
			 description of the specific objectives for the sustainable economic development
			 and reduction of poverty that the eligible entity and the United States expect
			 to achieve during the term of the compact;
				(2)a
			 description of the respective roles and responsibilities of the eligible entity
			 and the United States in the achievement of those objectives;
				(3)a
			 list and description of regular benchmarks to measure progress toward achieving
			 those objectives;
				(4)an identification
			 of the intended beneficiaries, disaggregated by income level, gender, and age,
			 to the maximum extent practicable; and
				(5)a
			 multiyear financial plan to guide the implementation of the compact, including
			 the estimated level of funding and other contributions by the United States and
			 the eligible entity, proposed mechanisms to execute the plan, and periodic
			 assessments to determine whether the requirements of paragraphs (1) through (4)
			 are being met.
				(g)Suspension and
			 termination of assistance
				(1)In
			 generalThe Secretary may suspend or terminate assistance, in
			 whole or in part, for an eligible entity that has entered into a compact with
			 the United States if the Secretary determines that—
					(A)the eligible entity
			 has failed to meet the responsibilities of the eligible entity under the
			 compact; or
					(B)the eligible
			 entity has engaged in a pattern of actions that is inconsistent with the
			 purposes of this Act.
					(2)ReinstatementThe
			 Secretary may reinstate assistance for an eligible entity only if the Secretary
			 determines that the eligible entity has demonstrated a commitment to correcting
			 each condition for which assistance was suspended or terminated under paragraph
			 (1).
				6.Program
			 assessments and reports
			(a)Reports of
			 eligible entitiesNot later than March 15, 2010, and annually
			 thereafter, each eligible entity shall prepare and submit to the Secretary a
			 written report describing the assistance provided to the eligible entity under
			 this Act during the preceding fiscal year.
			(b)Report
			 contentsA report required under subsection (a) shall
			 include—
				(1)a
			 description of the amount of obligations and expenditures for assistance
			 provided during the preceding fiscal year;
				(2)a
			 description of the programs and activities conducted by the eligible entity in
			 furtherance of the economic development strategy of the eligible entity and the
			 purposes of this Act;
				(3)an assessment of
			 the effectiveness of the assistance provided and progress made by the eligible
			 entity toward achieving the economic development strategy of the eligible
			 entity and the purposes of this Act; and
				(4)such other
			 information as the eligible entity considers to be relevant, taking into
			 consideration the purposes of this Act.
				(c)Submission to
			 CongressNot later than May
			 15, 2010, and annually thereafter, the Secretary shall submit the reports
			 required under subsection (a), with such other information as the Secretary
			 considers to be relevant, to—
				(1)the Committees on Energy and Commerce and
			 Natural Resources of the House of Representatives; and
				(2)the Committees on Indian Affairs, Commerce,
			 Science, and Transportation, and Energy and Natural Resources of the
			 Senate.
				7.Authorization of
			 appropriations
			(a)Authorization
				(1)In
			 generalThere is authorized
			 to be appropriated to carry out this Act $20,000,000 for each of fiscal years
			 2010 through 2014, to remain available until expended.
				(2)Unappropriated
			 amountsAny funds authorized
			 but not appropriated for any fiscal year under paragraph (1) may be
			 appropriated for a subsequent fiscal year, subject to the condition that the
			 cumulative amount authorized to be appropriated for any of fiscal years 2010
			 through 2014 shall not exceed $100,000,000.
				(b)Administrative
			 and program oversight expensesOf the funds made available to
			 carry out this Act, not more than 5 percent may be used by the Secretary
			 for—
				(1)the
			 administrative expenses of carrying out this Act; and
				(2)oversight of
			 programs under this Act.
				
